Exhibit 10.1


--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of the 5th day of
September, 2017, between Jeffrey Peterson, an individual ("Executive"), and
ACTIVECARE, INC., a Delaware corporation ("ActiveCare"). Executive and
ActiveCare are sometimes collectively referred to herein as the "parties."
RECITALS
WHEREAS, ActiveCare is a corporation engaged in the business of monitoring
individuals with diabetes; and
WHEREAS, Executive desires to obtain from ActiveCare certain benefits as set
forth in this Agreement and ActiveCare desires to obtain from Executive a
commitment to render services to ActiveCare and to provide various covenants
relating to non-competition, intellectual property, non-disclosure and
non-solicitation on the terms and conditions set forth in this Agreement, and
Executive wishes to be employed by ActiveCare on such terms and conditions.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:
1. Employment.  ActiveCare hereby employs Executive in the position of Chief
Executive Officer.
2. Term. The term of Executive's employment shall commence on the effective date
of this Agreement and continue for an initial term of 2 year, unless sooner
terminated as provided herein. Upon expiration of the initial term, the term of
Executive's employment shall automatically renew on a year-to-year basis, unless
and until terminated as provided herein.
3. Executive's Duties and Responsibilities.
3.1
Services with ActiveCare. During the term of Executive's employment, Executive
shall be appointed as Chief Executive Officer and shall perform such duties as
are commensurate with his position as Chief Executive Officer. The Executive may
be asked to also serve as a director of ActiveCare during all or part of the
Term of this Agreement. Executive shall not receive any additional compensation
for serving on the Board of Directors (the "Board"). Executive shall abide by
the rules, regulations, and practices as adopted or modified from time to time
by ActiveCare, in its discretion.  Further, shall Executive's duties,
responsibilities, or title change, said agreement shall remain in full force and
effect in its entirety, and specifically including Sections 4 and 7 of said
agreement herein.

3.2
Performance of Duties. Executive agrees to serve ActiveCare faithfully and to
the best of Executive's ability. Executive will spend his full-time effort
performing his duties for ActiveCare.  Executive may set his own schedule, and
is not required to be present for any set hours per day, week or month.

3.3
No Conflict.  Executive hereby confirms that he is under no contractual
commitments inconsistent with Executive's obligations set forth in this
Agreement and that during the term of this Agreement, Executive will not render
or perform services for any other corporation, firm, entity or person which are
inconsistent with the provisions of this Agreement.  While Executive remains
employed by ActiveCare, Executive may participate in outside business activities
as described in section 3.5. and in reasonable charitable activities and
personal investment activities so long as such activities do not interfere with
the performance of Executive's obligations under this Agreement.

3.4
Location. Executive's principal office shall initially be located in Orem, Utah,
subject to necessary travel requirements of his position and duties hereunder. 
ActiveCare reserves the right to move Executive's principal office to a location
within a 50 miles radius of said location.

1

--------------------------------------------------------------------------------

4. Compensation.
4.1
Base Salary. During the term of this Agreement, ActiveCare shall pay to
Executive an annual Base Salary in the amount of $360,000 in consideration for
Executive service to ActiveCare. Executive shall be entitled to annual
compensation reviews in which all aspects of his compensation shall be compared
with Chief Executive Officer of similarly situated companies with the objective
of providing the Executive with appropriate rewards and incentives.  In no event
shall Executive's compensation be decreased.  Executive's salary shall be paid
in accordance with the Company's regularly established payroll practice. 
Executive's Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries.  Effective as
of the date of any change to Executive's Base Salary, the Base Salary as so
changed shall be considered the new Base Salary for all purposes of this
Agreement.

4.2
Bonus Compensation.  Subject to the attainment of such individual and ActiveCare
objectives as the Board of Directors of ActiveCare shall establish, the
Executive will be awarded a cash and or stock bonus from time to time as
determined by the Board of Directors of ActiveCare.

4.3
Long Term Incentive. Executive shall receive 1,500 shares of Series H Preferred
Stock of ActiveCare Stock.

4.4
Participation in Benefit Plans. During the Term, the Executive and, to the
extent eligible, his dependents, shall be entitled to participate in and receive
all benefits under any Executive benefit plans and programs provided by
ActiveCare (including without limitation, 401(k), medical, dental, disability,
group life (including accidental death and dismemberment) and business travel
insurance plans and programs) to full-time senior management personnel of
ActiveCare, subject, however, to the terms and conditions of the various plans
and programs in effect from time to time.

4.5
Expenses. ActiveCare agrees to pay or to reimburse the Executive during the Term
for all reasonable, ordinary and necessary vouchered business or entertainment
expenses incurred in the performance of his services hereunder in accordance
with the policy of ActiveCare as from time to time in effect.

4.6
Personal Time Off. Executive will be entitled to, and as described in the
Executive Handbook, personal days off during each calendar year. The Executive
shall accrue paid personal time off days in accordance with the personal time
off days policy of ActiveCare applicable generally to Executives of ActiveCare
in effect from time to time.

4.7
Benefit Program Changes. Notwithstanding anything contained herein to the
contrary, ActiveCare reserves the right to modify, amend or terminate any
Executive benefit plan or policy as it deems appropriate in its discretion;
provided that unless required by law, ActiveCare shall not amend, modify or
terminate any such plan or policy in a manner that treats the Executive
differently from other similarly situated Executives.

4.8
Withholdings. All compensation, including without limitation the salary and
bonus, paid to the Executive shall be subject to applicable tax withholding
requirements as are required by federal, state and local laws, including, but
not limited to, federal, state, and local income taxes, FICA and Medicare, and
such other sums on which ActiveCare and Executive may agree from time-to-time in
writing.

2

--------------------------------------------------------------------------------

5. Confidential Information.  Except as permitted or directed by the Board,
during the term of Executive's employment or at any time thereafter, Executive
shall not divulge, furnish or make accessible to anyone or use in any way (other
than in the ordinary course of the business of ActiveCare) any confidential or
secret knowledge or information of ActiveCare that Executive has acquired or
become acquainted with or will acquire or become acquainted with prior to the
termination of the period of Executive's employment by ActiveCare (including
employment by ActiveCare prior to the date of this Agreement), whether developed
by Executive or by others, concerning any trade secrets, confidential or secret
designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of ActiveCare, any customer or supplier lists of ActiveCare, any
confidential or secret development or research work of ActiveCare, or any other
confidential information or secret aspects of the business of ActiveCare. 
Executive acknowledges that the above-described knowledge or information
constitutes a unique and valuable asset of ActiveCare and represents a
substantial investment of time and expense by ActiveCare, and that any
disclosure or other use of such knowledge or information other than for the
exclusive benefit of ActiveCare would be wrongful and would cause irreparable
harm to ActiveCare.  Both during and after the term of Executive's employment,
Executive will refrain from any acts or omissions that would reduce the value of
such knowledge or information to ActiveCare.  The foregoing obligations of
confidentiality shall not apply to any knowledge or information that is (a) now
made generally available to the public; (b) subsequently becomes generally
publicly known in the form in which it was obtained from ActiveCare, other than
as a direct or indirect result of the breach of this Agreement by Executive; or
(c) was known to or held by Executive prior to disclosure thereof by ActiveCare
to Executive, as evidenced by pre-existing written documentation.
5.1
Good Faith Effort. Notwithstanding the foregoing, in the event that Executive
has knowledge of secret, confidential and/or proprietary information to which
ActiveCare has a claim, then Executive shall not be liable to ActiveCare
pursuant to the provisions of this Agreement for any disclosures of such
information, if Executive makes a good faith attempt to maintain the information
as secret, confidential and/or proprietary.

5.2
Right to Pursue "Outside Activities".  Notwithstanding anything else contained
in this Agreement and unless subsequently agreed by ActiveCare and Executive in
writing, Executive shall not be prohibited from engaging in other Outside
Activities during the term of this Agreement, or after termination of the
Agreement, and ActiveCare shall not be entitled to damages, or other relief, by
virtue of the fact that Executive is or continues to engage in University or
other Outside Activities.

6. Noncompetition Covenant.
6.1 Agreement Not to Compete.  During the term of Executive's employment with
ActiveCare Executive agrees to not compete in any manner in which ActiveCare
engages in.
6.2 Geographic Extent of Covenant.  The obligations of Executive under Section
6.1 shall apply to any geographic area in which ActiveCare (i) has engaged in
business during the term of this Agreement through production, promotional,
sales or marketing activity, or otherwise, or (ii) has otherwise established its
goodwill, business reputation or any customer or supplier relations.
6.3 Acknowledgment.  Executive agrees that the restrictions and agreements
contained in this Section 6 are reasonable and necessary to protect the
legitimate interests of ActiveCare and that any violation of this Section 6 will
cause substantial and irreparable harm to ActiveCare that would not be
quantifiable and for which no adequate remedy would exist at law and accordingly
injunctive relief shall be available for any violation of this Section 6.
6.4 Blue Pencil Doctrine.  If the duration or geographical extent of, or
business activities covered by, this Section 6 are in excess of what is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, geographical extent or activities that are valid and
enforceable.  Executive acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement be given the construction which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.
3

--------------------------------------------------------------------------------

7. Termination of Employment.
7.1
Termination for Cause. This Agreement may be terminated by ActiveCare
immediately and without notice only upon the occurrence of any of the following
events (each of which shall constitute "Reasonable Cause" for termination):

a.
 Executive commits any act of gross negligence, fraud, dishonesty, or willful
violation of any law or material violation of any significant written policy of
ActiveCare that causes any harm to ActiveCare;

b.
Conviction of Executive of a felony or serious crime involving moral turpitude;

c.
Repeated drunkenness or illegal narcotic drug use by Executive;

d.
Failure to substantially perform the duties reasonably assigned to Executive, or
any intentional refusal without compelling reason by Executive to discharge
Executive's job responsibilities and/or respond to ActiveCare's legitimate
job-related requests, insofar as such responsibilities and/or requests do not
contravene law;

e.
Any excessive and unexcused absenteeism by Executive;

f.
Failure to cooperate in an investigation conducted and/or undertaken by
ActiveCare or a governmental agency which has reasonable and legitimate
objectives; and

g.
Except as otherwise authorized by the terms of this Agreement, any act of
intentional conflict of interest by Executive to ActiveCare which has the
potential to cause economic and/or other damage to ActiveCare.

7.2
Voluntary Termination. The Executive may, with three months' notice, terminate
this Agreement at any time.

Upon the termination of the employment of the Executive with ActiveCare pursuant
to this Section 7.2, the Executive shall be entitled to receive, subject to any
offsets, amounts as defined by Section 7.5 (a), (b), (c), and (d). In addition,
Executive's unit options shall be governed by Section 7.5 (e).
7.3 Death or Disability. In the event the Executive shall be unable to perform
his duties hereunder for a period of more than one hundred and twenty (120) days
by virtue of illness or physical or mental incapacity or disability (from any
cause or causes whatsoever) in substantially the manner and to the extent
required hereunder prior to the commencement of such disability (all such causes
being herein referred to as "disability"), ActiveCare shall have the right to
terminate Executive's employment hereunder as at the end of any calendar month
during the continuance of such disability upon at least 60 days' prior written
notice to him. This provision shall comply with those rights to which Executive
may be entitled under the Americans with Disabilities Act, Family Medical Leave
Act, or other federal, state, or local laws.  In the event of the Executive's
death, the Date of Termination shall be the date of such death.
4

--------------------------------------------------------------------------------

In the event the Executive's employment terminates pursuant to this Section 7.3,
the Executive, or in the case of his death, the Executive's estate, shall be
entitled to receive, subject to any offsets, amounts as defined by Section 7.5
(a), (b), (c), (d) and (f). In addition, Executive's unit options, if any, shall
be governed by Section 7.5 (e).


Except as provided in this Section 7.3, ActiveCare shall have no further
liability to the Executive or the Executive's heirs, beneficiaries or estate for
damages, compensation, benefits, severance, indemnities or other amount of
whatever nature.


7.4. Constructive Termination. In the event Executive terminates his employment
as a result of a Constructive Termination (defined below), Executive shall be
entitled to compensation, subject to any offsets, as set forth in Section 7.5
(a), (b), (c), (d), (f) and (i). Executive's unit options shall be governed by
the provisions of Section 7.5 (g). In addition, Executive shall be entitled to
the severance compensation as set forth in Section 7.5 (h).


A "Constructive Termination" will exist in the event the Executive terminates
his employment with ActiveCare after ActiveCare:  (i) materially breaches this
Agreement, which breach is not cured within 10 days following written notice
from Executive; (ii) changes Executive's title, working conditions or duties
such that Executive's powers are diminished, reduced or otherwise changed to
include powers, duties, or working conditions which are not materially
consistent with title, continuing after written notice and 10 days to cure;
(iii) commits acts that would cause Executive to commit fraudulent acts or
expose Executive to criminal liability; (iv) involuntarily relocates the
Executive's primary place of employment beyond the location as defined in
Section 1.2;  (v) merges with or is acquired by another person or entity, or
another person or entity, directly or indirectly, acquires sufficient power or
control to direct the  activities of ActiveCare, and ActiveCare fails to obtain
the assumption in writing of its obligations to perform this Agreement by any
within 15 days after the occurrence of the transaction resulting in such. For
the purpose of this definition, "control" shall also mean the ability to cause
any decision to be taken of or by ActiveCare through ownership of units, voting
rights or control of the management; or (vi) ActiveCare decides to abandon or
significantly change the direction of its scientific research and/or
development, contrary to the direction advocated by Executive.


Except as provided in this Section 7.4, ActiveCare shall have no further
liability to the Executive or the Executive's heirs, beneficiaries or estate for
damages, compensation, benefits, severance, indemnities or other amount of
whatever nature.


7.5. Termination Settlement. The specific consideration due the Executive is
controlled by the nature of the termination as defined in the above Sections. In
each instance, calculations will be based on Date of Termination.


a. Any earned but unpaid salary compensation;


b. Any earned but unpaid cash bonus;
5

--------------------------------------------------------------------------------



c. Any unused accrued vacation;


d. Any unpaid reimbursable expenses;


e. Subject to such terms and conditions as expressly required by the applicable
unit plans, (i) all vested unit options shall remain exercisable for a ninety
(90) days (ii) all unvested unit options shall be forfeited, and (iii) all
unvested units, shall be forfeited notwithstanding any contrary provisions in
the unit grant;


f. A pro rata annual incentive award for the year in which Executive's
termination occurs, based on the maximum award opportunity for such year,
payable in a single installment;


g. Full vesting of any outstanding long-term incentive awards, unit options and
restricted units, granted to Executive under any long-term incentive plan or
plans of ActiveCare in which Executive has participated;


h. A lump sum severance payment in an amount equal to twice the Executive's Base
Salary.  This amount is to be paid within thirty (30) days of the termination of
Executive's employment.


i. Continued medical insurance for eighteen (18) months, paid for entirely by
ActiveCare.


j. All personal guarantees made by Executive on and in behalf the of ActiveCare
shall be fully satisfied in all aspects, with no remaining personal guarantees
by Executive to be remaining after 14 days of termination, by either voluntary
or cause.


7.6. Base Salary for Severance Benefit Determinations.  Base salary shall be the
highest received cash compensation by Executive over the last five years.


7.7 New Employment. Executive shall inform ActiveCare of the identity of any new
employer promptly (no more than twenty-four (24) hours) after accepting new
employment and shall inform ActiveCare of all changes in employment for one (1)
year following the termination, for any reason, of Executive's employment with
ActiveCare.  The acceptance of new employment by Executive does not mitigate
ActiveCare's obligations under this agreement.  ActiveCare may serve notice on
any future employer of Executive that Executive has been exposed to secret,
confidential or proprietary information, that Executive is subject to the terms
of this Agreement, and that Executive has continuing obligations to ActiveCare
under this Agreement.


7.8 Resignation and Cooperation.  Upon termination of Executive's employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company.  Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other Executives.  Executive
shall also cooperate with the Company in the defense of any action brought by
any third party against the Company that relates to Executive's employment by
the Company.
7.9
Surrender of Records and Property.  Upon termination of Executive's employment
with ActiveCare, Executive shall promptly deliver to ActiveCare all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies thereof that relate in any way to
the business, products, practices or techniques of ActiveCare, and all other
property, trade secrets and confidential information of ActiveCare, including,
but not limited to, all documents that in whole or in part contain any trade
secrets or confidential information of ActiveCare, which in any of these cases
are in Executive's possession or under Executive's control.

6

--------------------------------------------------------------------------------

8. Settlement of Disputes.
8.1
Resolution of Certain Claims—Injunctive Relief.  Executive acknowledges that it
would be difficult to fully compensate ActiveCare for damages resulting from any
breach by him of the provisions of this Agreement.  Accordingly, Executive
agrees that, in addition to, but not to the exclusion of any other available
remedy, ActiveCare shall have the right to enforce the provisions of Sections 5,
6, 7, and 8) by applying for and obtaining temporary and permanent restraining
orders or injunctions from a court of competent jurisdiction without the
necessity of filing a bond therefore, and without the necessity of proving
actual damages.

8.2
Venue.  Any action at law, suit in equity or judicial proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from this Agreement, or any provision hereof, shall be litigated only in the
courts of the State of Utah, Utah County.  Executive waives any right Executive
may have to transfer or change the venue of any litigation brought against the
Executive by ActiveCare.

9. Miscellaneous Provision.
9.1 Waiver.  The parties hereby shall not be deemed to have waived any of their
respective rights under this Agreement unless such waiver is in writing and
signed by such waiving party.
9.2  Notices.  Any notice required or permitted to be given under this Agreement
shall be sufficient if given in writing and sent by mail, postage prepaid,
return receipt requested, or via hand delivery or overnight courier, to
Executive at the last address given for Executive on file with ActiveCare, or to
ActiveCare at its principal office.  Such notice shall be deemed complete upon
receipt or upon refusal of such delivery as evidenced by the receipt from the
postal service or courier.
9.3
Amendment.  No amendment or extension of this Agreement shall be deemed
effective unless or until executed in writing by the parties hereto.

9.4
Governing Law.  This Agreement shall be governed by the laws of the State of
Utah without giving effect to the conflict of law provisions thereof.

9.5
Binding Upon Heirs.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their successors, heirs, personal representative and
permitted assigns.

9.6
Notice. Any notice given to Executive pursuant to this Agreement shall be
sufficiently given if sent to Executive by registered or certified mail
addressed to the Executive at such address as Executive shall have designated in
writing to ActiveCare. Any notice given to ActiveCare pursuant to this Agreement
shall be sufficiently given if sent to ActiveCare by registered or certified
mail to ActiveCare at such address as ActiveCare shall have designated in
writing to Executive.

9.7
Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be finally settled under the Commercial
Arbitration Rules of AAA the arbitration shall be conducted before one (1)
arbitrator selected by mutual agreement of ActiveCare and Executive; if no
agreement is made within ten (10) business days from the date a demand for
arbitration was filed with the AAA, ActiveCare and Executive shall request a
list of at least seven (7) arbitrators from AAA, and the parties shall
alternately strike a name from the list until one name is left. The arbitration
shall otherwise be conducted as follows:

7

--------------------------------------------------------------------------------

a. The arbitration hearing shall take place no later than ninety (90) days
following the AAA's notice of the selection of an arbitrator;


b. Discovery shall be permitted, including depositions, interrogatories,
requests for admissions, or production of documents, as determined by the
arbitrator;


c. The arbitrator shall give his/her decision in writing, after the conclusion
of the proceeding. The arbitrator may request that the parties submit
post-hearing briefs.


d. Any arbitration proceeding under this Agreement shall (1) be conducted in
such a manner that the proprietary or confidential information of ActiveCare
remains protected, and (2) occur in Salt Lake City, Utah; and


e. The decision of the arbitrator is final and binding, but is subject to review
pursuant to the laws of the State of Utah.


9.8
Attorney Fees and Costs.  If there is a default hereunder, the defaulting party
shall pay the attorney fees, legal expenses and costs of the non-defaulting
party incurred in enforcing the terms of this Agreement or obtaining appropriate
legal relief for such breach.

9.9
Nonassignability.  This Agreement and the rights and obligations of the parties
hereto may not be assigned by any party without obtaining the prior written
consent of the other, and the parties expressly agree that any attempt to assign
the rights of any party hereunder without such consent shall be null and void.

9.10
Integration; Severability.  This Agreement supersedes any and all other
employment agreements, oral or written, between the parties.  If any provision
of this Agreement is held by a court and competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions shall nevertheless continue in
full force and effect.

9.11
Authority. Each party represents and warrants that such party has the right,
power and authority to enter into and execute this Agreement and to perform and
discharge all of the obligations hereunder; and that this Agreement constitutes
the valid and legally binding agreement and obligation of such party and is
enforceable in accordance with its terms.

9.12
Counterparts.  This Agreement may be executed in more than one counterpart, and
each executed counterpart shall be considered as the original.

9.13
Further Actions.  Each of the parties agree that it shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
required or useful to carry out the intent and purpose of this Agreement and as
are consistent with the terms hereof.

8

--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGEMENT


EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE'S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above to be effective on the Effective Date.
ACTIVECARE:




By:  ______________________________________


Its:  ______________________________________












EXECUTIVE:




__________________________________________
Jeffrey Peterson


9

--------------------------------------------------------------------------------

Addendum #1
To The Employment Agreement
Between ActiveCare and Jeffrey Peterson
Dated September 5, 2017




Effective this 12th day of October, 2017 that should Executive's title change
and/or duties, specifically referencing section 7.4.ii in relation to
constructive termination, are hereby waived by Executive.  The Employment
Agreement in its entirety shall remain in full force and effect with the one
stated alteration above.


Further, by way of clarification, Executive's compensation was verbally agreed
to in the board meeting on July 7, 2016 when he became CEO, which served as the
basis of his compensation within the Employment Agreement under section 4.1.








__________________________


Robert Welgos
Board Member








__________________________


Jeffrey Peterson
Executive


 
10

--------------------------------------------------------------------------------